

PROMISSORY NOTE
AgFeed Industries, Inc.
to
Sunrise Capital International, Inc.
Chinese RMB Obligation


Date:  December 20th, 2006
Amount:  ¥ 8,600,000.00 RMB

 
AgFeed Industries, Inc. (hereinafter “Maker”) promises to pay to the order of
Sunrise Capital International, Inc. (hereinafter “Holder”), FOR VALUE RECEIVED,
the principal sum of ¥ 8,600,000.00 RMB, together with interest (computed on the
basis of the actual number of days elapsed and a year of 365 or 366 days, as the
case may be) on the unpaid principal balance thereof outstanding from time to
time, from and including the date hereof until such principal balance is repaid
in full, at an annual rate equal to Seven (7%) percent


The principal and accrued interest shall be due and payable in lawful money of
the People’s Republic of China (RMB) at such address as the Holder from time to
time may specify by written notice to the Maker on the six month anniversary of
the date hereof (the “Maturity Date”).


The Maker, may, at its option pre-pay this note in whole or in part without
premium or penalty but with accrued interest.


The Holder hereof, at its option, may make extensions of the time for the
payment of the indebtedness or accept a renewal note or notes therefor, all
without notice and the Maker hereby consents to any such extensions or renewals,
all without notice, and agrees that any such action shall not release it from
any liability hereunder.


Maker shall have the right to extend the Maturity Date for a period of not more
than six (6) months by giving written notice to Holder no later than 15 business
days prior to the initial Maturity Date. Such notice shall specify the new
Maturity Date and interest shall continue to accrue through such date and the
principal and accrued interest shall be due on such extended Maturity Date.


The Maker waives presentment for payment, demand, protest, notice of dishonor,
notice of non-payment of this note and diligence in the collection thereof, as
conditions of liability under this note and also hereby waives trial of jury,
counterclaim or set-off in the event of litigation by Holder to enforce payment
of this note.


Upon default, Holder may take all actions in law and in equity to collect on
this note and Maker hereby agrees to pay to the Holder hereof such further
amount as shall be sufficient to cover all costs and expenses of collection (not
merely recoverable costs) including without limitation, reasonable attorney's
fees for all services rendered in that connection.



Page 1 of 2

--------------------------------------------------------------------------------





Any notice hereunder shall be in writing, shall be signed by the giver, and
shall be sent to the Maker or Holder, as applicable, at the address specified in
this Note or most recently specified in any written notice to the other party,
which notices shall be sent by certified or registered mail, return receipt
requested, facsimile to a number provided by such notice, with written
confirmation, or by overnight courier, messenger or other means of personal
delivery, and shall be effec-tive upon delivery.


This note has been made and delivered in Nan Chang City, Jiangxi Province CHINA,
and shall be governed by and construed in accordance with the applicable law
pertaining in that jurisdiction (other than those conflict of law rules that
would defer to the substantive laws of another jurisdiction). Whenever reference
is made to any party, such reference shall be deemed to include the successors,
assigns, heirs and legal representatives of such party; provided, however, that
nothing herein shall be deemed to authorize or permit the Maker to assign or
delegate any of such person's rights or obligations under this note to any other
person (whether or not an affiliate of such person). Each and every modification
and amendment of this Note shall be in writing and signed by the Maker and the
Holder. The terms and provisions of this note are intended to be severable. This
note contains the entire agreement of the parties and supersede all other
representations, warranties, agreements and understandings (oral or otherwise)
with respect to the matter contained herein and therein.



   
AgFeed Industries, Inc.
 
 
By: /s/ Li Songyan                                    
Li Songyan
Qinglan Avenue of National Economic
and Technological Development Zone,
Nan Chang, Jiangxi Province CHINA
Sunrise Capital International, Inc.
 
 
By: /s/ Chang Chunmei                               
Chang Chunmei
Cuizhu-Yuan, Yicui-Garden, Foshan City, Guangdong Province, CHINA
   



Page 2 of 2

--------------------------------------------------------------------------------

